DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Status of Application
Claims 1-19 are pending. Claims 1, 6, 7, and 12 have been amended.  Claims 1, 7, and 13 are the independent claims. This Non-Final Office Action is in response to the “Amendments and Remarks with a Request for Continued Examination” received on 9/29/2022. 
Office Note: There was an issue with the classification of the RCE request 9/19/2022 as it was filed as an RCE but entered as an AFCP2.0. The Office acted on the AFCP2.0 guidance 10/3/2022, however after talking to applicant in multiple interviews and emails, and working within the Office, the proper location as an RCE was corrected.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 9/19/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection with newly mapped cited prior art attached below in the Non-FINAL office action and therefore the prior arguments are considered moot.
However, since the cited prior art was used as a secondary reference during the last round of prosecution. The Office will address all remarks that remain relevant.
Applicant remarks “Applicant submits that Getting’s does not describe one or more processors configured to sort the queue of the autonomous mobile vehicle, wherein the request is initially sorted into the queue based on the finishing time of the machine process of the first machine and wherein the request is moved higher in the queue based on priority of the pick-up of the part or drop off of the part associated with the first machine” and the Office agrees.
Hance, discloses a warehouse system, with autonomous vehicles delivering and picking up goods, at docks, and a warehouse system that uses robots to load, unload, stage and travel between docks. These warehouse robots are optimized and prioritized for efficient warehouse control [Hance, ¶ 0003, 0027-0030, 0050-0051, 0159-0165 and Figure 17]. Further, as Hance discloses the robots can be prioritized to either load and unload goods, such as water bottles or jerseys, and then priorities can be changed up or down based on a request. [Hance, ¶ 0050-0051]. Therefore the Office respectfully disagrees.
Applicant remarks “Hance does not describe determining finishing times of machine processes of the processing machines and Hance does not describe determining travel times of the autonomous mobile vehicle between the processing machines and a docking station at different simulated positions” and the Office respectfully disagrees.
Hance discloses in paragraph projected unloading time and states (loading or unloading) [Hance, ¶ 0003, 0030, 0035, 0046, and 0161] and further “he software simulation may take into account current positions of the robots at the warehouse and the current position of the cargo at the warehouse. Scheduling information for the robots may also be considered by a software simulation. A software simulation may account for variance in the amount of time it takes robots to perform tasks needed to prepare the cargo for shipment. For instance, the average preparation time across a range of previously performed similar tasks may be used to predict the projected availability time. In some examples, the software simulation may use a machine learning model for the prediction. In further examples, a number of robots that will be available to prepare the cargo for pickup and/or load the cargo onto a delivery vehicle may be predicted and used to generate the projected availability time” [Hance, ¶ 0162]. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant remarks “Hance do not disclose "determining a first autonomous mobile vehicle utilization rate based on the first finishing times and first travel times [with the docking station at the first simulated position]", "determining a second autonomous mobile vehicle utilization rate based on the second finishing times and second travel times [with the docking station at the second simulated position]", and "comparing the first autonomous mobile vehicle utilization rate and the second autonomous mobile vehicle utilization rate and planning a logistic facility layout based on which of the first autonomous mobile vehicle utilization rate and the second autonomous mobile vehicle utilization rate is lower" and the Office respectfully disagrees.
While Wolfe is no longer relied upon, Hance clearly discloses using robots and their location and their current queue of jobs, which is traveling, loading, unloading, moving pallets… to optimize the warehouse [Hance, ¶ 0003, 0027-0030, 0050-0051, 0159-0165 and Figure 17]. Therefore the Office's respectfully disagrees with applicant’s arguments.
Applicant further remarks that the other independent claims (7 and 13) which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                                       Non Final Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4 and 10 state “sufficiently charged” and this type of relative term is indefinite. Sufficiently charged for what? Is just a mere charging level, like above 20% count, or is there missing steps that account for the proposed work and amount of power? As currently presented, Claims 4 and 10 fail to clearly recite the metes and bounds of the claims are  thus indefinite. The Office is going to interpret any type of charging as reading on this. Appropriate action is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hance et al. (United States Patent Publication 2019/0066041).
With respect to Claim 1: Hance discloses “An autonomous mobile vehicle system comprising” [Hance, ¶ 0003]; 
“machines at different locations within a facility processing parts” [Hance, ¶ 0003]; 
“a docking station within the facility” [Hance, ¶ 0003]; 
“an autonomous mobile vehicle movable within the facility between the machines and the docking station to pick up the parts processed by the machines and drop off the parts at a drop off location” [Hance, ¶ 0003]; 
“and a system control module for guiding the autonomous mobile vehicle within the facility between the machines and the docking station to pick up and drop off the parts” [Hance, ¶ 0003]; 
“the system control module includes a system communication module communicatively coupled to the autonomous mobile vehicle” [Hance, ¶ 0003-0004]; 
“the system control module including a system controller comprising: one or more processors configured to determine a finishing time of a machine process of a first machine of the machines” [Hance, ¶ 0003, 0027-0030, 0159-0160 and Figure 17]; 
“the finishing time being a time of completion of the machine process of the first machine” [Hance, ¶ 0003, 0027-0030, 0159-0160 and Figure 17]; 
“one or more processors configured to determine a travel time of the autonomous mobile vehicle to the first machine” [Hance, ¶ 0003, 0027-0030, 0159-0165 and Figure 17]; 
“one or more processors configured to send a request to the autonomous mobile vehicle based on the finishing time of the machine process of the first machine and the travel time of the autonomous mobile vehicle to the first machine and placing the request in the queue of the autonomous mobile vehicle” [Hance, ¶ 0003, 0027-0030, 0159-0165 and Figure 17]; 
“one or more processors configured to sort the queue of the autonomous mobile vehicle” [Hance, ¶ 0003, 0027-0028, 0159-0165 and Figure 17]; 
“wherein the request is initially sorted into the queue based on the finishing time of the machine process of the first machine” [Hance, ¶ 0003, 0027-0030, 0050-0051, 0159-0165 and Figure 17]; 
“and wherein the request is moved higher in the queue based on priority of the pick-up of the part or drop off of the part associated with the first machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 2: Hance discloses “The autonomous mobile vehicle system of claim 1, wherein the system controller sends the request when the finishing time of the machine process of the first machine is less than the travel time of the autonomous mobile vehicle to the first machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 3: Hance discloses “The autonomous mobile vehicle system of claim 1, wherein the system controller includes one or more processors configured to determine if the autonomous mobile vehicle is available, the system controller sending the request if the autonomous mobile vehicle is available” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 5: Hance discloses “The autonomous mobile vehicle system of claim 1, wherein the system controller includes one or more processors configured to determine if the autonomous mobile vehicle has other requests in the queue” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“wherein if the autonomous mobile vehicle does not have other requests in the queue, then the system controller sends the autonomous mobile vehicle to the first machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 6: Hance discloses “The autonomous mobile vehicle system of claim 1, wherein the system controller comprises: one or more processors configured to determine a finishing time of a machine process of a second machine of the machines” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the finishing time being a time of completion of the machine process of the second machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“one or more processors configured to determine a travel time of the autonomous mobile vehicle to the second machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“one or more processors configured to send a request to the autonomous mobile vehicle based on the finishing time of the machine process of the second machine and the travel time of the autonomous mobile vehicle to the second machine and placing the request in the queue of the autonomous mobile vehicle” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“one or more processors configured to sort the queue of the autonomous mobile vehicle, wherein the request from the second machine is initially sorted into the queue based on the finishing time of the machine process of the second machine and wherein the request is moved higher in the queue based on priority of the pick-up of the part or drop off of the part associated with the second machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claims 7-9 and 11-12: all limitations have been examined with respect to the system in claims 1-3 and 5-6. The method taught/disclosed in claims 7-9 and 11-12 can clearly perform on the system of claims  1-3 and 5-6. Therefore claims 7-9 and 11-12 are rejected under the same rationale.
With respect to Claim 13: Hance discloses “A method of planning an autonomous mobile vehicle operation between processing machines of a logistic facility and a docking station of the logistic facility”[ Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the method comprising: determining first finishing times of machine processes of the processing machines with the docking station at a first simulated position” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the first finishing times being times of completion of the machine processes of the processing machines” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“determining second finishing times of machine processes of the processing machines with the docking station at a second simulated position” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17];
“the second finishing times being times of completion of the machine processes of the processing machines” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“determining first travel times of the autonomous mobile vehicle between the processing machines and the docking station at the first simulated position” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“determining second travel times of the autonomous mobile vehicle between the processing machines and the docking station at the second simulated position” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“determining a first autonomous mobile vehicle utilization rate based on the first finishing times and first travel times” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“determining a second autonomous mobile vehicle utilization rate based on the second finishing times and second travel times” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“comparing the first autonomous mobile vehicle utilization rate and the second autonomous mobile vehicle utilization rate and planning a logistic facility layout based on which of the first autonomous mobile vehicle utilization rate and the second autonomous mobile vehicle utilization rate is lower” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 14: Hance discloses “The method of claim 13, wherein the processing machines include a first processing machine, the first processing machine being a critical processing machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the docking station being located a first distance from the first processing machine at the first simulated position” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the docking station being located a second distance from the first processing machine at the second simulated position” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the second distance being greater than the first distance, the first and second travel times being based on the first distance and the second distance such that the first and second autonomous mobile vehicle utilization rates are affected by the first and second distances” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 15: Hance discloses “The method of claim 13, wherein the processing machines include a first processing machine and a second processing machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the docking station at the first simulated position being located a first distance from the first processing machine and a second distance from the second processing machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the docking station at the second simulated position being located a third distance from the first processing machine and a fourth distance from the second processing machine” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the first travel times being based on the first distance and the second distance such that the first autonomous mobile vehicle utilization rate is affected by the first and second distances” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the second travel times being based on the third distance and the fourth distance such that the second autonomous mobile vehicle utilization rate is affected by the third and fourth distances” [Hance, ¶ 0003, 0027-0030, 0040, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 16: Hance discloses “The method of claim 13, further comprising: determining a first docking time of the autonomous mobile vehicle in the docking station in the first simulated position” [Hance, ¶ 0003, 0027-0030, 0040, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the first autonomous mobile vehicle utilization rate being based on the first docking time of the autonomous mobile vehicle at the docking station” [Hance, ¶ 0003, 0027-0030, 0040, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“and determining a second docking time of the autonomous mobile vehicle in the docking station in the second simulated position” [Hance, ¶ 0003, 0027-0030, 0040, 0043, 0050-0051, 0159-0165 and Figure 17]; 
“the second autonomous mobile vehicle utilization rate being based on the second docking time of the autonomous mobile vehicle at the docking station” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17]; 
With respect to Claim 17: Hance discloses “The method of claim 13, further comprising determining processing times of the autonomous mobile vehicle at the processing machines, the first and second utilization rates being based on the processing times” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 18: Hance discloses “The method of claim 13, further comprising determining a prioritization schedule of processing tasks between the processing machines and the docking station” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
With respect to Claim 19: Hance discloses “The method of claim 13, further comprising determining a first total travel distance of the autonomous mobile vehicle with the docking station at the first simulated position and determining a second total travel distance of the autonomous mobile vehicle with the docking station at the second simulated position, wherein the first and second utilization rates are based on the first and second total travel distances” [Hance, ¶ 0003, 0027-0030, 0043, 0050-0051, 0159-0165 and Figure 17].
                             Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4 and 8 are rejected under 35 USC 103 as being unpatentable over Hance et al. (United States Patent Publication 2019/0066041) in view of Deyle et al. (United States Patent Publication 2021/0048829).
With respect to Claim 4: While Hance discloses optimization and prioritization of robots inside and outside of a warehouse, Hance does not specifically state charge of the robots.
Deyle ,which is also a robotic system teaches  “The autonomous mobile vehicle system of claim 1, wherein the system controller includes one or more processors configured to determine if the autonomous mobile vehicle is sufficiently charged” [Deyle, ¶ 0125].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Deyle into the invention of Hance to not only include optimizing loading and unloading rates as well as traveling characteristics of robots in a building as Hance discloses but to also account for the robots charges as taught by Deyle with a motivation of creating a more robust system that can properly perform the desired functions [Deyle, ¶ 0125]. Additionally, the claimed invention is merely a combination of old, well known elements such as robot and task optimization and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 10: all limitations have been examined with respect to the system in claim 4. The method taught/disclosed in claim 10 can clearly perform on the system of claim 4. Therefore claim 10 is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669